20-1013
     Singh v. Garland
                                                                                   BIA
                                                                           A200 939 211

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   HARBREET SINGH,
14            Petitioner,
15
16                      v.                                       20-1013
17                                                               NAC
18
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Genet Getachew, Esq., Brooklyn,
25                                      NY.
26
27   FOR RESPONDENT:                    Jennifer B. Dickey, Acting
28                                      Assistant Attorney General; Nancy
29                                      E. Friedman, Senior Litigation
 1                                    Counsel; Sharon M. Clay, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.
 6
 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11        Petitioner      Harbreet    Singh, 1 a     native   and    citizen    of

12   India, seeks review of a March 2, 2020 decision of the BIA,

13   denying his motion to reopen.             In re Harbreet Singh, No. A200

14   939 211 (B.I.A. Mar. 2, 2020).                 We assume the parties’

15   familiarity with the underlying facts and procedural history.

16         We review the BIA’s denial of a motion to reopen for

17   abuse of discretion and its country conditions determination

18   for substantial evidence.          See Jian Hui Shao v. Mukasey, 546

19   F.3d 138, 168-69 (2d Cir. 2008).                 It is undisputed that

20   Singh’s 2019 motion to reopen was untimely because he filed

21   it five years after his removal order became final in 2014.

22   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).


     1 The Certified Administrative Record is inconsistent as to Petitioner’s name;
     it refers to Petitioner as both Harpreet and Harbreet Singh. This order uses
     Harbreet Singh to refer to Petitioner, consistent with the caption on appeal.
                                           2
 1   Although the time limitation for filing a motion to reopen

 2   does not apply if reopening is sought to apply for asylum

 3   “based on changed country conditions arising in the country

 4   of nationality or the country to which removal has been

 5   ordered,”      8     U.S.C.       §      1229a(c)(7)(C)(ii);           8 C.F.R.

 6   § 1003.2(c)(3), the BIA did not err in finding that Singh

 7   failed to show a change in conditions in India material to

 8   his claimed fear of persecution on account of his support of

 9   a 2020 referendum to form an independent Sikh state of

10   Khalistan.

11       Singh’s evidence in support of his motion to reopen

12   showed that the Indian government had targeted Khalistan

13   supporters    for    arrest       between      2014    and    2019.     And   he

14   testified    at     his    2012    hearing      that    Indian     authorities

15   detained     and    beat   him     for       supporting      the   creation   of

16   Khalistan.     Thus, the record reflects continuing mistreatment

17   of Khalistan supporters, not a change in conditions since

18   Singh’s hearing.      See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also

19   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In

20   determining whether evidence accompanying a motion to reopen

21   demonstrates a material change in country conditions that
                                              3
 1   would justify reopening, [the BIA] compare[s] the evidence of

 2   country conditions submitted with the motion to those that

 3   existed at the time of the merits hearing below.”).               The BIA

 4   did not err in noting that Singh failed to submit an affidavit

 5   attesting to his support of the Khalistan referendum, and

 6   that, even if he had, the BIA would not have been required to

 7   credit    it    given       the    underlying    adverse    credibility

 8   determination.      See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

 9   146–49 (2d Cir. 2007) (holding that the BIA may decline to

10   credit unauthenticated evidence submitted with a motion to

11   reopen    by   an   alien    who   was   found   not   credible   in   the

12   underlying proceeding).

13       For the foregoing reasons, the petition for review is

14   DENIED.    All pending motions and applications are DENIED and

15   stays VACATED.

16                                       FOR THE COURT:
17                                       Catherine O’Hagan Wolfe,
18                                       Clerk of Court
19




                                          4